Citation Nr: 1626818	
Decision Date: 07/06/16    Archive Date: 07/14/16

DOCKET NO.  12-03 939	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Propriety of the termination of the appellant's Department of Veterans Affairs (VA) compensation benefits for the period from November [redacted], 2010, to March [redacted], 2011, based on his status as a fugitive felon.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

K. Conner, Counsel



INTRODUCTION

The appellant was a member of the Virginia Army National Guard from December 1989 to December 1995, during which he served on active duty from June 20, 1991, to August 23, 1991.

This matter came to the Board of Veterans' Appeals (Board) on appeal from a July 2011 determination of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which retroactively terminated the appellant's VA compensation effective November [redacted], 2010, based on his status as a fugitive felon. The appellant's VA compensation was resumed effective March 23, 2011.


FINDINGS OF FACT

1.  On November [redacted], 2010, a warrant was issued in Wise County, Virginia, for the appellant's arrest for the felony offense of burglary.  

2.  On March [redacted], 2011, the appellant was arrested on the outstanding warrant.  

3.  After complying with necessary due process requirements, VA suspended the appellant's VA compensation for the period from November [redacted], 2010, to March [redacted], 2011, based on his fugitive felon status.


CONCLUSION OF LAW

Termination of the appellant's VA compensation for the period from November [redacted], 2010, to March [redacted], 2011, was proper.  38 U.S.C.A. § 5313B (West 2014); 38 C.F.R. § 3.665 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board notes that the Veterans Claims Assistance Act of 2000 (VCAA) does not apply in this case, given the nature of the issue on appeal.  The matter at issue, a determination of the appellant's fugitive felon status, is governed by Chapter 53, United States Code.  The United States Court of Appeals for Veterans Claims (Court) has expressly held that the VCAA does not apply to determinations under Chapter 53, United States Code, a statute "which concerns special provisions relating to VA benefits."  See Barger v. Principi, 16 Vet. App. 132, 138 (2002); see also Lueras v. Principi, 18 Vet. App. 435, 439-40 (2004) ("Although the Court in Barger did not explain its rationale for holding that the VCAA does not apply to chapter 53, the plain language of the statute leads to the conclusion that it does not."); Reyes v. Nicholson, 21 Vet. App. 370, 380 (2007) (noting that application of the VCAA notice provisions to chapter 53 proceedings is explicitly precluded).


Background

In an October 2004 rating decision, the RO granted the appellant's claim for VA compensation benefits, effective October 8, 2003.

On November 23, 2010, a warrant was issued by Wise County, Virginia, for the appellant's arrest on the charge of burglary.  

In an April 2011 letter, the RO advised the appellant that law enforcement authorities had identified him as a "fugitive felon" because he was the subject of an outstanding warrant.  He was advised that the term "fugitive felon" included a person who is a fugitive by reason of fleeing to avoid prosecution, custody, or confinement for a felony.  He was given a period of 60 days to clear the warrant and submit official documentation to show that it had been cleared.  Otherwise, VA proposed to suspend his compensation effective November [redacted], 2010.

The following month, the appellant submitted a letter from his criminal defense attorney who acknowledged that a warrant had been issued for the appellant's arrest on November [redacted], 2010, for a felony charge of breaking and entering.  The attorney indicated that the warrant was not executed until the appellant was arrested in March 2011.  The attorney indicated that the appellant "was never charged with being a felony fugitive from justice by the Courts since he was never served or arrested until March [redacted], 2011 for the charges alleged against him."  

According to a July 2011 Report of General Contact, an RO official thereafter contacted the Wise County jail and was advised that the appellant had been arrested and confined on the pending warrant on March [redacted], 2011, and that the warrant remained pending.  

In a July 2011 letter, the RO advised the appellant that because he had failed to submit the requested official documentation showing that the warrant of November [redacted], 2010, had been cleared, his VA compensation had been terminated from that date based on his status as a fugitive felon.

Later that month, the appellant initiated an appeal of the RO's determination, stating that because he had been incarcerated, he had been unable to obtain documentation that the warrant had been cleared.  In support of his claim, the appellant submitted a July 2011 letter from the Wise County Deputy Clerk indicating that the appellant currently had two pending cases in the Wise County Circuit Court and it appeared that he was not a fugitive felon on either case.  

In a January 2012 letter, the RO advised the appellant that his VA compensation had been resumed effective March [redacted], 2011, the date of his arrest and surrender to authorities.  

In his February 2012 substantive appeal, the appellant argued that his fugitive felon status had been "proved incorrect and dismissed" by the Wise County court.  


Applicable Law

Compensation is not payable on behalf of a Veteran for any period during which he or she is a fugitive felon.  38 U.S.C.A. § 5313B (West 2014); 38 C.F.R. § 3.665(n) (2015).  The term "fugitive felon" includes a person who is a fugitive by reason of violating a condition of probation or parole imposed for commission of a felony under Federal or State law.  38 U.S.C.A. § 5313B(b) (West 2014); 38 C.F.R. § 3.665(n)(ii) (2015).

VA's Adjudication Procedure Manual provides additional guidance with respect to issues relating to fugitive felons.  See M21-1, Part X, Chapter 16.  Under those guidelines, a beneficiary who is the subject of a valid outstanding felony arrest warrant is presumed to be a fugitive felon for VA purposes.  M21-1MR, Pt. X, Ch. 16.1c.  An arrest warrant is simply an order from a magistrate or other official authorized to issue such warrants directing that a named individual be arrested and brought before the issuing official.  Id.

When a warrant is dismissed, recalled, or quashed, there was still a valid warrant up to the date the warrant was cleared and VA benefits are subject to adjustment from the warrant date until the recall/dismissal/quash date, unless there was a specific determination that the warrant was void from its inception because of mistaken identity or a defect in the warrant, or the court order specifically states that the recall is effective from a specific date that is on or before the date of the warrant, or uses the terminology nunc pro tunc, which refers to changing back to an earlier date.  M21-1, Pt. X, Ch. 16.2f.


Analysis

As set forth in detail above, on November [redacted], 2010, a warrant for the appellant's arrest on the felony charge of burglary was issued in Wise County, Virginia.  On March [redacted], 2011, the appellant was apprehended.  

The Board has considered the appellant's contentions to the effect that he was never charged with being a fugitive felon, that he was not served with the warrant at issue until his arrest, and that the warrant was eventually "proven incorrect and dismissed."  See February 2012 VA Form 9.  

An adjudication of guilt, however, is not required for an individual to be considered a "fugitive felon" under section 5313B, nor does the statute require that an individual have actual knowledge that a warrant had been issued.  Mountford v. Shinseki, 24 Vet. App. 443 (2011).  Moreover, despite the appellant's contentions to the effect that the warrant was "proven incorrect," the record on appeal contains no basis upon which to conclude that the warrant at issue was invalid or should otherwise be considered void ab initio.

Indeed, the record contains no specific finding that there was a defect in the warrant to render it void ab initio.  Additionally, there is no indication that the court of jurisdiction used the terminology nunc pro tunc or otherwise specifically stated that termination of the November [redacted], 2010, warrant was effective prior to the date of the appellant's arrest on March [redacted], 2011.  In any event, the Board notes that there is a well-established presumption of regularity under which it is presumed that government officials "have properly discharged their official duties."  See United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15, 47 S. Ct. 1 (1926).  Although the appellant appears to contend that the warrant was issued wrongfully, the evidence of record does not support his contentions.  Notwithstanding any questions regarding the credibility of such assertions, the appellant's unsubstantiated allegations, standing alone, are insufficient to rebut the presumption that the November [redacted], 2010, warrant was properly issued and remained valid and outstanding until his arrest on March [redacted], 2011.  

As discussed in detail above, one who is the subject of a valid outstanding felony arrest warrant, such as the appellant, is presumed to be a fugitive felon for VA purposes.  Again, the record here shows that on November [redacted], 2010, a warrant for the appellant's arrest was issued and remained outstanding until he was arrested on March [redacted], 2011.  Absent any indication that the warrant should be considered void ab initio, it remained valid during the duration of the period it was outstanding.  Under these circumstances, the appellant was not entitled to receive VA compensation benefits based on his status as a fugitive felon from November [redacted], 2010, to March [redacted], 2011.  


ORDER

The appeal is denied.




____________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


